DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to applicants arguments filed on 9/21/2021. Claims 29-48 are pending. Claims 29, 33, 35, 36, 40, 42, 43, 47 amended. No claims are currently added. No claims are currently cancelled.
Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. The applicant has argued that the claims are not directed to a judicial exception. The examiner respectfully disagrees. Specifically, the claims are directed to correcting data about humans. Further, applicant’s invention uses a an apparatus in the manner of apply it, the computer is claimed is merely being used as a tool to perform the steps of the invention, nothing in the claim precludes the determining step from practically being performed in the human mind.

The applicant has argued that the claims integrate the alleged abstract idea into a practical application. The examiner respectfully disagrees. Specifically receiving correcting only specific data does not lend itself to a practical application. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed 

The applicant has argued that the amended language “in the interest of advancing prosecution, claim 29 has been amended to set forth ‘at least one of the segment data retriever, the segment error identifier, the matrix engine, the constraint engine, or the residual manager including hardware.’” The examiner respectfully disagrees. First, the language of “including” is known in the art to mean to take in or comprise as a part of a whole or group. As claimed the hardware appears to be secondary and does not claim that the segment data retriever or the segment error identifier or the matrix engine or the constraint engine or the residual manager are hardware. Merely that they “include” hardware. Second, the language of the specification paragraph 33 states, While an example manner of implementing the segmentation analyzer 202 of FIG. 2 is illustrated in FIGS. 1-3, one or more of the elements, processes and/or devices illustrated in FIG. 2 may be combined, divided, re- arranged, omitted, eliminated and/or implemented in any other way. Further, the example segment data retriever 204, the example segment model identifier 206, the example segment error identifier 208, the example matrix engine 210, the example matching manager 212, the example residual manager 214, the example constraint manager 216, the example verification engine 218 and/or, more generally, the example segmentation analyzer 202 of FIG. 2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. The features merely appear to be some sort of software that can be implemented not that they are actual hardware. 

The applicant has argued the 35 USC § 103 rejections, that the prior art reference McCauley does not teach “a constraint engine to apply a constraint to a correction factor in response to a shared consumer behavior characteristic between a first segment and a second segment as set forth in claim 29. The Office action argues that McCauley et al. teaches the constraint engine of claim 29. McCauley et al. mention imputing econometric variables from a cleansed dataset. McCauley et al., para. [0078]. However, imputing variables from a cleansed dataset does not teach or suggest applying a constraint to a correction factor. Therefore, McCauley et al. do not teach or suggest a constraint engine to apply a constraint to a correction factor in response to a shared consumer behavior characteristic between a first segment and a second segment as set forth in claim 29.” The examiner respectfully disagrees. The claim limitation is specifically “a constraint engine to apply a constraint to a correction factor in response to a shared consumer behavior characteristic between a first segment and a second segment.” The claim limitation does not require that the information not be cleansed data, further the data that contains errors is cleansed so the errors can be corrected. As can be seen by the rejection McCauley teaches a constraint engine to apply a constraint to the correction in response to the shared consumer behavior characteristic between the first segment and the second segment:

Looking at the McCauley reference:
[0011] After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments.

[0078] The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035).

[0171] FIG. 27 is a flow chart depicting a process flow by which customers are grouped into customer segments, shown generally at 2506. The process begins from step 2504 of FIG. 25. The process then progresses to step 2702 where errors in the segment data are detected. Errors include duplicate records, missing records and records that are statistically improbable. Various known methods for dealing with said "erroneous" records may be employed, including deletion 

[0172] At step 2704, POS data belonging to known individuals may be assigned to the segment that the individual belongs to. This step may only be performed for individuals who have previously been placed within a segment. Effectively, all additional transaction data for that individual may then be added to the segment. Periodic checks for changing demographic or purchasing behavior may be made for these "known" individuals to ensure that they remain in the proper customer segment over time.

[0173] POS data which has identification data, but where the individual identified has not been previously placed within a customer segment, may be analyzed for a segment via demographic, socio economic and geographic indices. Additionally, purchasing behavior may be statistically related to a customer segment.

The prior art McCauley clearly teaches applying a correction in response to the shared consumer behavior characteristic between the first segment and the second segment. It is unclear specifically what about cleansed data would cause the applicant to believe that the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction" would not be what the applicant is doing. B2B data cleansing is a process that usually consists of multiple steps. Those are: Data validation, Formatting data to a common value (standardization / consistency), Cleaning up duplicates, Filling missing data vs. erasing incomplete data, and Detecting conflicts in the database. Applicant’s invention appears to be correcting a data error. 

	McCauley as can be seen in the rejection does not specifically teach a correction factor, the correction factor is taught by Srivastava. As can be seen in at least Srivastava:
[0032] To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing. 

It is in the combination of McCauley and Srivastava that the limitation of a constraint engine to apply a constraint to a correction factor in response to a shared consumer behavior characteristic between a first segment and a second segment is taught. Further, although the claim is claiming a segment error to identify errors in the first portion of market observation data the applicant has failed to claim that there is an error or issue in the behavior characteristic. As claimed the error could be in the property or the demographic classification. Based on the claim language it appears as though the applicant is correcting a behavior characteristic. The claim is so broad the correction factor could be applied to any part of the first market observation data portion. 

The applicant has amended the claims to include additional limitations which required further search and consideration. The rejection has been updated in view of the amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of correcting misclassification of human data. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (29-48) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (36-42) is/ are directed to a computer readable medium, and claims(s) (29-35, 43-48) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of identifying data, determining a correction factor applied to data, applying factors to correct a misclassification error which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “a processor” language, the claim encompasses a user receiving data to manually correct information related to a segment. The mere nominal recitation of a generic appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations 



(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to correct misclassification of human data which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a medium, a machine, processor circuitry are used to perform the steps of the invention. The technology claimed in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (i.e. to correct misclassification of human data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, determining, and applying data which is the abstract idea steps of correcting misclassification of human data in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. correcting misclassification of human data).  Using a computer to identify, determine, and apply the data resulting from this kind of human activity-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to correct misclassification errors:

[0010] Data associated with one or more segments may be subject to classification errors. For example, a portion of data from a first segment may be mislabeled such that it is included in a second segment. While the collected data may be accurate (e.g., four bottles of water purchased by a first consumer that is a member of the first segment, seven bottles of water purchased by a second 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 30-35, 37-42, 44-48 recite limitations which further limit the claimed gathering of information with respect to data utilized for analysis.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on erroneous gathered and analyzed information about the consumer.  This is not a technical or technological problem but is rather in the realm of business or customer marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art teaches that a processor, a medium, a machine, processor circuitry, and hardware in at least Samson et al. (US 20070198573 A1), Srivastava et al. (US 20130145022 A1), Neal et al. (US 7523047 B1) the cited references in at least Samson (Fig. 1-9 , paragraphs 37, 61-69), Srivastava (Fig. 1-4, 29, ¶ 24, 45, 68, 87, 95, 131, 160), Neal (Fig. 1-20, col. 50, line 14 – col. 51, line 55).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claims 29-35 are rejected under 35 U.S.C. 101 because it claims an apparatus which is claimed as a computer program claimed as software per se, i.e., the descriptions or expressions of the programs, are not physical things. They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. A claim that recites software per se is not patent eligible subject matter under 35 U.S.C. 101.  The claim recites and apparatus but the elements are simply a set of software routines or a list of instructions or code.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 29, the phrase "at least one of the segment data retriever, the segment error identifier, the matrix engine, the constraint engine, or the residual manager including hardware" renders the claim indefinite because it is unclear what the applicant means by including hardware. Does the constraint engine have a computer's tangible components or delivery systems that store and run the written instructions provided by the software? Based on the claimed invention it is unclear what it means to “include hardware.” 

Claims 30-35 inherit the rejections of the claims they depend upon. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-48, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (US 20100145772 A1) in view of Srivastava et al. (US 20130145022 A1) in view of Lundahl et al. (US 6636862 B2) in view of Arthur Chapman “PRINCIPLES OF DATA QUALITY”, published 2005 (cited as reference 1-U; referred to hereinafter as ‘Chapman’).

Regarding claim 29, McCauley teaches an apparatus to correct a data misclassification error in market observation data (Fig. 10, ¶ 11, 78, 82, 84, 87-94, 115);

a segment data retriever to identify a segment group including the market observation data, the market observation data associated with a first segment and a second segment, the first segment and the second segment exhibiting a shared consumer behavior characteristic and a dissimilar demographic classification characteristic (¶ 149, The POS data 120 may also be collected by the Customer Segment Generator 2102. The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone. ¶ 57, More particularly, the present customer segment analyzer system may categorize known and unknown customers according to demographic and behavioral cues to more precisely predict future purchasing behaviors given particular pricing or promotions. ¶ 172-173, Periodic checks for changing demographic or purchasing behavior may be made for these "known" individuals to ensure that they remain in the proper customer segment over time. ¶ 176, FIG. 28 is a flow chart depicting the process flow for generating statistical segments for point of sales data for unknown parties, shown generally at 2706. The process begins from step 2704 of FIG. 27. The process then progresses to step 2802 where customers are segmented by like income and spend habits. At step 2804 customers may likewise be segmented by geo-demographics. Recency of shopping may be used to segment the customers as well, at step 2806. At step 2808, customers may be segmented by frequency of shopping. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods. At step 2812, customers may be segmented by the number of product categories they shopped within. At step 2814, the customers may be segmented by an index as compared to the average consumer index, such as customer credit ratings or amount of money donated to charity annually.)

a segment error identifier to identify a first portion of the market observation data including errors and a second portion of the market observation data not including the errors, the first portion to be identified based on a property of the market observation data in the first portion relative to an error threshold (Fig. 10, ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035). ¶ 118-119, Based on previously determined discount information, supplementary error detection and correction may be used to correct price outliers. A flowchart 1500 illustrated in FIG. 15A shows one embodiment for accomplishing such supplementary error detection and correction. Such correction begins by receiving the cleaned initial dataset information for each product and store (Step 1501). In addition the previously calculated discount information is also input, or alternatively, the discount information (e.g., .DELTA.P/BP) can be calculated as needed. The initial dataset and discount information is processed to identify discounts higher than a preselected threshold (e.g., 60% discount) (Step 1503). For those time periods (e.g., weeks) having price discounts higher than the preselected threshold (e.g., greater than 60%), a comparison of actual units sold to calculated base volume units (as calculated above) is made (Step 1505). The concepts are similar to that illustrated in FIG. 14B and may be more easily illustrated with reference to FIG. 15B. The principles of this aspect of the present invention are directed toward finding unexplained price aberrations. For example, referring to FIG. 15B, price discounts are depicted at data points 1550, 1551, 1552, and 1553. Also, corresponding sales increases are depicted by at data points 1561, 1562, and 1563. The data point 1550 has a discount greater than the threshold 1555 (e.g., 60%). So an analysis is made of data point 1550. ¶ 59, 82, 84, 87-94, 115, 171);

a constraint engine to apply a constraint to the correction in response to the shared consumer behavior characteristic between the first segment and the second segment (¶ 149, The POS data 120 may also be collected by the Customer Segment Generator 2102. The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone. ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 61,  Although useful for determining which grouping an individual, household or organization belongs to using external identification data and behavioral analysis the Customer Segment Analyzer 150 described below demonstrates particular utility for determining customer segments in a consumer setting. Additionally, when coupled to an optimization system as illustrated at FIG. 1, the Customer Segment Analyzer 150 may function as a particularly effective business tool. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035). ¶ 156-157, 172-174). 

and a residual manager to apply the constrained correction to the first portion of the market observation data to correct the misclassification error, at least one of the segment data retriever, the segment error identifier, the matrix engine, the constraint engine, or the residual manager including hardware (Fig. 10, ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035). ¶ 59, 82, 84, 87-94, 115, 171, 207-209).

McCauley does not specifically teach a correction factor. 

However, Srivastava teaches a correction factor (abstract, Fig. 16-28, ¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing. ¶ 93, 128-152, 116). 

and a residual manager to apply the constrained correction factor the first portion of the market observation data to correct the misclassification error (¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing.)



McCauley does not specifically teach a matrix. 

However, Lundahl teaches a matrix engine to determine a correction factor to be applied to the first portion of the market observation data (col. 5, line 5 – col. 6, line 55, RMSEC refers to the root mean square error of calibration, where Y.sub.est is the estimated Y of calibration (i.e., a prediction model that is applied to the data with which the model was created, as will be described more fully below)…Partial least squares ("PLS") is a bilinear method relating two matrices, X and Y. The output of PLS is a scores matrix T, a weight matrix W (not to be confused with the weight matrix for neural networks), X and Y loadings matrices (P and Q respectively), and a regression matrix, B=W(P'W).sup.-1 Q'. If Y is the dependent matrix and X the independent matrix, the following relationships exist: X=TP'+error, Y=TQ'+error, and Y=XB+error. The number of columns in the T, P, Q and W matrices is called the number of principal components. Various methods, such as leave-k-out cross-validation, can be used to determine the optimal number of principal components. It is often instructive in PCA and PLS models to determine a measure of "fit." One indicator of this is called explained variance. For example, given a PCA model of an n.times.p matrix X, A is the number of principal components in the model, with T.sub.A and P.sub.A the respective scores and loadings matrices. In this regard, T.sub.A and P.sub.A each have A columns. Assuming, for purposes of simplicity and clarity, that X is centered, then E.sub.A =X-T.sub.A P.sub.A ' is the model error. If EV.sub.A is the explained variance of the model with A principal components, then ##EQU1##, col. 37, line 5 - col. 42, Now, let mopt_u be the optimal number of point-wise models to combine. Since this reduction or smoothing approach can be performed over a range of different partition numbers, u, let uopt be an optimal partitioning in terms of giving the lowest prediction error when the model is applied to A to predict B. line 11, col. 21, line 36 – col. 35, line 7, Fig. 11, 6, 8).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a matrix engine to determine a correction factor, as taught/suggested by Lundahl. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data related to user classifiers. One of ordinary skill in the art would have recognized that applying the known technique of Lundahl would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lundahl to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such correction features into similar systems. Further, applying a matrix engine to determine a correction factor would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the ability to correct or modify incorrect or misclassified data.



However, Chapman teaches correcting an error in the data without deleting without deleting data in the first portion of the data (pg. 18, It is important that the original data as recorded by the collector, or even inserted later by curators, etc., not be lost in the editing and data cleaning process. Changes to the database made during the data cleaning process should be added as additional information, with the original information also maintained. Once information has been deleted, it is difficult or even impossible to recover. This can be particularly important with collector and location information. What appears to a later curator as an error may not be an actual error. Changes from one location name to another (e.g. from Czechoslovakia to the Czech Republic, for example), changes not just the name, but also the circumscription. It may be important later, to know what was originally written and not just have the “corrected” version. See also comments under Archiving).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform correcting an error in the data without deleting without deleting data, as taught/suggested by Chapman. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data cleansing. One of ordinary skill in the art would have recognized that applying the known technique of Chapman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chapman to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references 

The combination of McCauley, Srivastava, Lundahl, and Chapman teaches all the limitations of the claims. 

Regarding claims 30, 37, 44, the combination of McCauley, Srivastava, and Lundahl teach the limitations of claims 29, 36, and 43. McCauley does not specifically teach a magnitude span. 

However, Lundahl further teaches wherein the property of the market observation data in the first portion includes at least one of a magnitude of data point values in the market observation data in the first portion or a range of data point values in the market observation data in the first portion (col. 8, line 65 – col. 9, line 11, discloses ranges, col. 13, lines 50-62, col. 21, line 2–col. 27, line 25, As shown in FIG. 5, the data matrix Y is entered into the digital computer program used to carry out the computational steps of the method and system of the present invention at INPUT 1400. At the same time, it is also necessary to input: (1) any missing value indicators included in the data matrix Y; (2) whether any data transformations are to be performed on the data matrix Y; (3) the cluster number range that is to be evaluated; (4) the preferred clustering methods to be employed, as described above; and (5) the ball radius number for density calculation, which affects ordering of the data.), Table A).

 It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform wherein the property of the market observation data in the first 

Regarding claims 31, 38, 45, the combination of McCauley, Srivastava, and Lundahl teach the limitations of claims 29, 36, and 43.

McCauley further teaches 
wherein the market observation data is further associated with a third segment, the segment error identifier to (a) identify the first portion of the observation market data based on the first segment, the second segment, and the third segment during a first iteration (Fig. 35-37, ¶ 78, 149, 57, 59, 171-173, 176, 154-155); 

and (b) identify the first portion of the observation market data based on the first segment and one of the second segment or the third segment during a second iteration (Fig. 35-37, ¶ 78, 149, 57, 59, 171-173, 176, 154-155);

and further including a matching manager to select one of the first portion identified during the first iteration or the first portion identified during the second iteration for application of the constrained factor (Fig. 35-37, ¶ 78, 85-86, 110, 132-133).

McCauley does not specifically teach a correction factor. 

However, Srivastava teaches a correction factor (abstract, Fig. 16-28, ¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing. ¶ 93, 128-152, 116). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a correction factor, as taught/suggested by Srivastava. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to analyzing customer behavior. One of ordinary skill in the art would have recognized that applying the known technique of Srivastava would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Srivastava to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such error features into similar systems. Further, applying a correction factor would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the comparison and correction of data and allow a fuller picture of the customer information. 

Regarding claims 32, 39, 46, the combination of McCauley, Srivastava, and Lundahl teach the limitations of claims 29, 36, and 43. 

wherein the constraint engine is to: determine a first value for the market observation data associated with the first segment during a first time period (¶ 11, 80, 87, 90-94, 100, 198, 202-203); 

perform a comparison of the first value to a second value for the market observation data associated with the second segment during the first time period (¶ 80, 87, 90-94, 100, 149, 198, 202-203);

and apply the constraint to a factor in response to the comparison (¶ 11, 69, 94, 114-116, 149, 202-203). 

McCauley does not specifically teach a correction factor. 

However, Srivastava teaches a correction factor (abstract, Fig. 16-28, ¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different 

McCauley does not specifically teach a magnitude span.

However, Lundahl further teaches determine a first magnitude span value for the market observation data associated with the first segment during a first time period; perform a comparison of the first magnitude span value to a second magnitude span value for the market observation data associated with the second segment during the first time period (col. 8, line 65 – col. 9, line 11, discloses ranges, 
Col. 15, line 60- col. 16, line 29, In the second subroutine, which is the preferred or best mode of practicing the method and system of the present invention, the sample weights are moved in the directions of the eigenvectors of the data covariance matrix, rather than updated in the directions of the locations of the presented data points. If the covariance matrix is of full rank, these directions are linear combinations of the eigenvectors of the covariance matrix, i.e., the eigenvectors of the covariance matrix form an orthogonal basis for the data space. A matrix of the (orthonormal) eigenvectors and their opposites is formed. So, if the data space is r-dimensional, and the rank of the covariance matrix is r.sub.1.ltoreq.r, then the matrix has 2*r.sub.1 rows. Thus, rather than presenting a new point to the "network," a new direction (eigenvector) and a magnitude of change in the given direction is presented. The updating procedure then follows that described above with respect to the first routine, except that each direction is presented to each neuron, one at a time. If an update improves the chosen index, the same direction and magnitude are presented again. If not, the same direction is presented to the next neuron until all neurons have seen that direction. Then, the next direction is presented. The magnitude of change of an update, .delta., is analogous to .alpha. in the first routine. Again, each weight has an associated .delta. that updates after the weight has not changed upon "seeing" all the directions. Therefore:.delta..sub.new =.delta..sub.old /(1+.delta..sub.old) (13) An initial value for .delta. is typically the minimum distance between data points unless that distance is zero, in which case .delta. is set to a value between zero and one. Applicant prefers that .delta.=0.3. Assuming w.sub.t, is a weight at iteration t, v is the presented eigenvector, and .delta..sub.wt is the associated magnitude step associated with w.sub.t, then w.sub.t+1 =w.sub.t +.delta..sub.wt v if the chosen index improves. w.sub.t+1 =w.sub.t if the chosen index does not improve., col. 13, lines 50-62, col. 21, line 2–col. 27, line 25, As shown in FIG. 5, the data matrix Y is entered into the digital computer program used to carry out the computational steps of the method and system of the present invention at INPUT 1400. At the same time, it is also necessary to input: (1) any missing value indicators included in the data matrix Y; (2) whether any data transformations are to be performed on the data matrix Y; (3) the cluster number range that is to be evaluated; (4) the preferred clustering methods to be employed, as described above; and (5) the ball radius number for density calculation, which affects ordering of the data.), Table A).

 It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform determine a first magnitude span value for the market observation data associated with the first segment during a first time period; perform a comparison of the first magnitude span value to a second magnitude span value for the market observation data associated 

Regarding claims 33, 40, 47, the combination of McCauley, Srivastava, and Lundahl teach the limitations of claims 29, 36, and 43. 

McCauley further teaches binary indicators associated with the market observation data, 
the binary indicators to associate the first portion of the market observation data and wherein the residual manager is to determine a value for the factor of the market observation data associated with the binary indicators (¶ 59, 78, 94, 114-118, 148, 156, 202-203). 

McCauley does not specifically teach a correction factor. 

However, Srivastava teaches a correction factor (abstract, Fig. 16-28, ¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data 

McCauley does not specifically teach a matrix. 

However, Lundahl teaches wherein the matrix engine is to generate a first matrix of binary indicators associated with the market observation data, the binary indicators to associate the first portion of the market observation data, and wherein the residual manager is to determine a value for the factor by minimizing a residual sum of squares of the observation data associated with the first matrix of binary indicators (col. 5, line 5 – col. 6, line 55, RMSEC refers to the root mean square error of calibration, where Y.sub.est is the estimated Y of calibration (i.e., a prediction model that is applied to the data with which the model was created, as will be described more fully below)…Partial least squares ("PLS") is a bilinear method relating two matrices, X and Y. The output of PLS is a scores matrix T, a weight matrix W (not to be confused with the weight matrix for neural networks), X and Y loadings matrices (P and Q respectively), and a regression matrix, B=W(P'W).sup.-1 Q'. If Y is the dependent matrix and X the independent matrix, the following relationships exist: X=TP'+error, Y=TQ'+error, and Y=XB+error. The number of columns in the T, P, Q and W matrices is called the number of principal components. Various methods, such as leave-k-out cross-validation, can be used to determine the optimal number of principal components. It is often instructive in PCA and PLS models to determine a measure of "fit." One indicator of this is called explained variance. For example, given a PCA model of an n.times.p matrix X, A is the number of principal components in the model, with T.sub.A and P.sub.A the respective scores and loadings matrices. In this regard, T.sub.A and P.sub.A each have A columns. Assuming, for purposes of simplicity and clarity, that X is centered, then E.sub.A =X-T.sub.A P.sub.A ' is the model error. If EV.sub.A is the explained variance of the model with A principal components, then ##EQU1##, col. 37, line 5 - col. 42, Now, let mopt_u be the optimal number of point-wise models to combine. Since this reduction or smoothing approach can be performed over a range of different partition numbers, u, let uopt be an optimal partitioning in terms of giving the lowest prediction error when the model is applied to A to predict B. col. 21, line 36 – col. 27, line 65, The "sums of squares" matrices for each cluster are also stored during calibration for use in updating. For cluster i, this matrix is YY.sub.i.ident.Y.sub.i 'Y.sub.i. YY.sub.i is updated by adding the sums of squares of the new data, i.e., YY.sub.i.fwdarw..lambda.*YY.sub.i +Y.sub.i,new 'Y.sub.i,new, where .lambda. is referred to as the forgetting factor. The forgetting factor has a value between zero and one, and has the effect of downweighting or "forgetting" some of the old data. If .lambda.=1, then there is no "forgetting.", col. 5, lines 51-62, col. 9, lines 44-53, Fig. 11, 6, 8).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a first correction factor, as taught/suggested by Lundahl. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data related to user classifiers. One of ordinary skill in the art would have recognized that applying the known technique of Lundahl would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lundahl to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such correction features into similar systems. Further, applying a first correction factor would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the ability to correct or modify incorrect or misclassified data.


Regarding claims 34, 41, 48, the combination of McCauley, Srivastava, and Lundahl teach the limitations of claims 33, 39, and 47. 

McCauley does not specifically teach a correction factor. 

However, Srivastava teaches a correction factor (abstract, Fig. 16-28, ¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data 

McCauley does not specifically teach a matrix. 

However, Lundahl teaches wherein the factor is a first factor and wherein the matrix engine is to generate a second matrix of binary indicators, the second matrix of binary indicators to associate a third portion of the market observation data with a second factor (col. 5, line 5 – col. 6, line 55, RMSEC refers to the root mean square error of calibration, where Y.sub.est is the estimated Y of calibration (i.e., a prediction model that is applied to the data with which the model was created, as will be described more fully below)…Partial least squares ("PLS") is a bilinear method relating two matrices, X and Y. The output of PLS is a scores matrix T, a weight matrix W (not to be confused with the weight matrix for neural networks), X and Y loadings matrices (P and Q respectively), and a regression matrix, B=W(P'W).sup.-1 Q'. If Y is the dependent matrix and X the independent matrix, the following relationships exist: X=TP'+error, Y=TQ'+error, and Y=XB+error. The number of columns in the T, P, Q and W matrices is called the number of principal components. Various methods, such as leave-k-out cross-validation, can be used to determine the optimal number of principal components. It is often instructive in PCA and PLS models to determine a measure of "fit." One indicator of this is called explained variance. For example, given a PCA model of an n.times.p matrix X, A is the number of principal components in the model, with T.sub.A and P.sub.A the respective scores and loadings matrices. In this regard, T.sub.A and P.sub.A each have A columns. Assuming, for purposes of simplicity and clarity, that X is centered, then E.sub.A =X-T.sub.A P.sub.A ' is the model error. If EV.sub.A is the explained variance of the model with A principal components, then ##EQU1##, col. 37, line 5 - col. 42, Now, let mopt_u be the optimal number of point-wise models to combine. Since this reduction or smoothing approach can be performed over a range of different partition numbers, u, let uopt be an optimal partitioning in terms of giving the lowest prediction error when the model is applied to A to predict B. col. 21, line 36 – col. 27, line 65, The "sums of squares" matrices for each cluster are also stored during calibration for use in updating. For cluster i, this matrix is YY.sub.i.ident.Y.sub.i 'Y.sub.i. YY.sub.i is updated by adding the sums of squares of the new data, i.e., YY.sub.i.fwdarw..lambda.*YY.sub.i +Y.sub.i,new 'Y.sub.i,new, where .lambda. is referred to as the forgetting factor. The forgetting factor has a value between zero and one, and has the effect of downweighting or "forgetting" some of the old data. If .lambda.=1, then there is no "forgetting.", col. 5, lines 51-62, col. 9, lines 44-53, Fig. 11, 6, 8).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a first correction factor, as taught/suggested by Lundahl. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data related to user classifiers. One of ordinary skill in the art would have recognized that applying the known technique of Lundahl would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lundahl to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such correction features into similar systems. Further, applying a first correction factor would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the ability to correct or modify incorrect or misclassified data.

Regarding claims 35 and 42, McCauley teaches wherein the shared consumer behavior characteristic includes at least one of product purchases, brand purchase, media consumption, or travel (¶ 11, 67-69, 80, 125, 141, 176).

Regarding claim 36, McCauley teaches a tangible machine readable storage medium comprising machine readable instructions that, when executed (Fig. 7b, ¶ 206-209);

identify a segment group including market observation data, the market observation data    associated with a first segment and a second segment, the first segment and the second segment exhibiting a shared consumer behavior characteristic and a dissimilar demographic classification characteristic (¶ 149, The POS data 120 may also be collected by the Customer Segment Generator 2102. The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone. ¶ 57, More particularly, the present customer segment analyzer system may categorize known and unknown customers according to demographic and behavioral cues to more precisely predict future purchasing behaviors given particular pricing or promotions. ¶ 172-173, Periodic checks for changing demographic or purchasing behavior may be made for these "known" individuals to ensure that they remain in the proper customer segment over time. ¶ 176, FIG. 28 is a flow chart depicting the process flow for generating statistical segments for point of sales data for unknown parties, shown generally at 2706. The process begins from step 2704 of FIG. 27. The process then progresses to step 2802 where customers are segmented by like income and spend habits. At step 2804 customers may likewise be segmented by geo-demographics. Recency of shopping may be used to segment the customers as well, at step 2806. At step 2808, customers may be segmented by frequency of shopping. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods. At step 2812, customers may be segmented by the number of product categories they shopped within. At step 2814, the customers may be segmented by an index as compared to the average consumer index, such as customer credit ratings or amount of money donated to charity annually.)

identify a first portion of the market observation data including errors and a second portion of the market observation data not including the errors, the first portion to be identified based on a property of the market observation data in the first portion relative to an error threshold (Fig. 10, ¶ After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035). ¶ 118-119, Based on previously determined discount information, supplementary error detection and correction may be used to correct price outliers. A flowchart 1500 illustrated in FIG. 15A shows one embodiment for accomplishing such supplementary error detection and correction. Such correction begins by receiving the cleaned initial dataset information for each product and store (Step 1501). In addition the previously calculated discount information is also input, or alternatively, the discount information (e.g., .DELTA.P/BP) can be calculated as needed. The initial dataset and discount information is processed to identify discounts higher than a preselected threshold (e.g., 60% discount) (Step 1503). For those time periods (e.g., weeks) having price discounts higher than the preselected threshold (e.g., greater than 60%), a comparison of actual units sold to calculated base volume units (as calculated above) is made (Step 1505). The concepts are similar to that illustrated in FIG. 14B and may be more easily illustrated with reference to FIG. 15B. The principles of this aspect of the present invention are directed toward finding unexplained price aberrations. For example, referring to FIG. 15B, price discounts are depicted at data points 1550, 1551, 1552, and 1553. Also, corresponding sales increases are depicted by at data points 1561, 1562, and 1563. The data point 1550 has a discount greater than the threshold 1555 (e.g., 60%). So an analysis is made of data point 1550. ¶ 59, 82, 84, 87-94, 115, 171);

a constraint engine to apply a constraint to the correction in response to the shared consumer behavior characteristic between the first segment and the second segment (¶ 149, The POS data 120 may also be collected by the Customer Segment Generator 2102. The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone. ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 61,  Although useful for determining which grouping an individual, household or organization belongs to using external identification data and behavioral analysis the Customer Segment Analyzer 150 described below demonstrates particular utility for determining customer segments in a consumer setting. Additionally, when coupled to an optimization system as illustrated at FIG. 1, the Customer Segment Analyzer 150 may function as a particularly effective business tool. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035). ¶ 156-157, 172-174). 

apply the constrained correction to the first portion of the market observation data to correct the misclassification error, at least one of the segment data retriever, the segment error identifier, the matrix engine, the constraint engine, or the residual manager including hardware (Fig. 10, ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to 

McCauley does not specifically teach a correction factor. 

a correction factor (abstract, Fig. 16-28, ¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing. ¶ 93, 128-152, 116). 

and a residual manager to apply the constrained correction factor the first portion of the market observation data to correct the misclassification error (¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a correction factor, as taught/suggested by Srivastava. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to analyzing customer behavior. One of ordinary skill in the art would have 

McCauley does not specifically teach a correction factor. 

However, Lundahl teaches to determine a correction factor to be applied to the first portion of the market observation data (col. 5, line 5 – col. 6, line 55, RMSEC refers to the root mean square error of calibration, where Y.sub.est is the estimated Y of calibration (i.e., a prediction model that is applied to the data with which the model was created, as will be described more fully below)…Partial least squares ("PLS") is a bilinear method relating two matrices, X and Y. The output of PLS is a scores matrix T, a weight matrix W (not to be confused with the weight matrix for neural networks), X and Y loadings matrices (P and Q respectively), and a regression matrix, B=W(P'W).sup.-1 Q'. If Y is the dependent matrix and X the independent matrix, the following relationships exist: X=TP'+error, Y=TQ'+error, and Y=XB+error. The number of columns in the T, P, Q and W matrices is called the number of principal components. Various methods, such as leave-k-out cross-validation, can be used to determine the optimal number of principal components. It is often instructive in PCA and PLS models to determine a measure of "fit." One indicator of this is called explained variance. For example, given a PCA model of an n.times.p matrix X, A is the number of principal components in the model, with T.sub.A and P.sub.A the respective scores and loadings matrices. In this regard, T.sub.A and P.sub.A each have A columns. Assuming, for purposes of simplicity and clarity, that X is centered, then E.sub.A =X-T.sub.A P.sub.A ' is the model error. If EV.sub.A is the explained variance of the model with A principal components, then ##EQU1##, col. 37, line 5 - col. 42, Now, let mopt_u be the optimal number of point-wise models to combine. Since this reduction or smoothing approach can be performed over a range of different partition numbers, u, let uopt be an optimal partitioning in terms of giving the lowest prediction error when the model is applied to A to predict B. line 11, col. 21, line 36 – col. 35, line 7, Fig. 11, 6, 8).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a correction factor, as taught/suggested by Lundahl. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data related to user classifiers. One of ordinary skill in the art would have recognized that applying the known technique of Lundahl would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lundahl to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such correction features into similar systems. Further, applying a correction factor would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the ability to correct or modify incorrect or misclassified data.

McCauley teaches duplicate records may be deleted, while missing or erroneous records may be replaced by a prototypical record or deleted altogether (¶ 155). McCauley doesn’t specifically teach a misclassification error in the market observation data without deleting without deleting data in the first portion of the market observation data. 

correcting an error in the data without deleting without deleting data in the first portion of the data (pg. 18, It is important that the original data as recorded by the collector, or even inserted later by curators, etc., not be lost in the editing and data cleaning process. Changes to the database made during the data cleaning process should be added as additional information, with the original information also maintained. Once information has been deleted, it is difficult or even impossible to recover. This can be particularly important with collector and location information. What appears to a later curator as an error may not be an actual error. Changes from one location name to another (e.g. from Czechoslovakia to the Czech Republic, for example), changes not just the name, but also the circumscription. It may be important later, to know what was originally written and not just have the “corrected” version. See also comments under Archiving).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform correcting an error in the data without deleting without deleting data, as taught/suggested by Chapman. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data cleansing. One of ordinary skill in the art would have recognized that applying the known technique of Chapman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chapman to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such correction features into similar systems. Further, applying correcting an error in the data without deleting without deleting data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the ability to have the original data for later comparison data, updating, or correcting.



Regarding claim 43, McCauley teaches memory including machine readable instructions; and processor circuitry  (Fig. 7b, ¶ 206-209);

identify a segment group including the market observation data, the market observation data associated with a first segment and a second segment, the first segment and the second segment exhibiting a shared consumer behavior characteristic and a dissimilar demographic classification characteristic (¶ 149, The POS data 120 may also be collected by the Customer Segment Generator 2102. The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone. ¶ 57, More particularly, the present customer segment analyzer system may categorize known and unknown customers according to demographic and behavioral cues to more precisely predict future purchasing behaviors given particular pricing or promotions. ¶ 172-173, Periodic checks for changing demographic or purchasing behavior may be made for these "known" individuals to ensure that they remain in the proper customer segment over time. ¶ 176, FIG. 28 is a flow chart depicting the process flow for generating statistical segments for point of sales data for unknown parties, shown generally at 2706. The process begins from step 2704 of FIG. 27. The process then progresses to step 2802 where customers are segmented by like income and spend habits. At step 2804 customers may likewise be segmented by geo-demographics. Recency of shopping may be used to segment the customers as well, at step 2806. At step 2808, customers may be segmented by frequency of shopping. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods. At step 2812, customers may be segmented by the number of product categories they shopped within. At step 2814, the customers may be segmented by an index as compared to the average consumer index, such as customer credit ratings or amount of money donated to charity annually.)

identify a first portion of the market observation data including errors and a second portion of the market observation data not including the errors, the first portion to be identified based on a property of the market observation data in the first portion relative to an error threshold (Fig. 10, ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035). ¶ 118-119, Based on previously determined discount information, supplementary error detection and correction may be used to correct price outliers. A flowchart 1500 illustrated in FIG. 15A shows one embodiment for accomplishing such supplementary error detection and correction. Such correction begins by receiving the cleaned initial dataset information for each product and store (Step 1501). In addition the previously calculated discount information is also input, or alternatively, the discount information (e.g., .DELTA.P/BP) can be calculated as needed. The initial dataset and discount information is processed to identify discounts higher than a preselected threshold (e.g., 60% discount) (Step 1503). For those time periods (e.g., weeks) having price discounts higher than the preselected threshold (e.g., greater than 60%), a comparison of actual units sold to calculated base volume units (as calculated above) is made (Step 1505). The concepts are similar to that illustrated in FIG. 14B and may be more easily illustrated with reference to FIG. 15B. The principles of this aspect of 

apply a constraint to the correction in response to the shared consumer behavior characteristic between the first segment and the second segment (¶ 149, The POS data 120 may also be collected by the Customer Segment Generator 2102. The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone. ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 61,  Although useful for determining which grouping an individual, household or organization belongs to using external identification data and behavioral analysis the Customer Segment Analyzer 150 described below demonstrates particular utility for determining customer segments in a consumer setting. Additionally, when coupled to an optimization system as illustrated at FIG. 1, the Customer Segment Analyzer 150 may function as a particularly effective business tool. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the demand group is further classified in accordance with size parameters (Step 1025). The demand group information is subjected to a third error detection and correction step (Step 1027). The demand group information is then manipulated to facilitate decreased process time (Step 1029). The data is then subjected to a fourth error detection and correction step (Step 1031), which generates an initial cleansed dataset. Using this initial cleansed dataset, imputed econometric variables are generated (Step 1033). Optionally, these imputed econometric variables may be output to other systems for further processing and analysis (Step 1035). ¶ 156-157, 172-174). 

apply the constrained correction to the first portion of the market observation data to correct the misclassification error at least one of the segment data retriever, the segment error identifier, the matrix engine, the constraint engine, or the residual manager including hardware (Fig. 10, ¶ 11, After receipt of the transaction and customer data, individual customers may be segmented by statistically relevant groups. This may begin by detecting errors in the received data. Errors in the data may be corrected for or even eliminated from the dataset. The segmentation of consumers may also be accomplished by comparing data of known customers to known segments. Unknown customers, new customers and point of sales data which is missing customer data may also be segmented via statistical similarity to known segments. The factors utilized in generation of segments may include any of the following: income, spend habits, geo-demography, recency of shopping, frequency of shopping, monetary value of shopping trips, number of product categories shopped, by index value compared to prior value of the index value for the customer, and by index value compared to average index value for all customers. The results of this statistical analysis may be meshed with known identified customer segments to generate the final sets of customer segments. ¶ 78, The process of dataset creation and cleaning (that is to say the process of identifying incompatible data records and resolving the data incompatibility, also referred to herein as "error detection and correction") begins by inputting raw econometric data (Step 1011). The raw econometric data is then subject to formatting and classifying by UPC designation (Step 1013). After formatting, the data is subject an initial error detection and correction step (Step 1015). Once the econometric data has been corrected, the store information comprising part of the raw econometric data is used in defining a store data set hierarchy (Step 1017). This is followed by a second error detecting and correcting step (Step 1019). In some embodiments this is followed by defining a group of products which will comprise a demand group (i.e., a group of highly substitutable products) and be used for generating attribute information (Step 1021). Based on the defined demand group, the attribute information is updated (Step 1023). The data is equivalized and the 

McCauley does not specifically teach a correction factor. 

However, Srivastava teaches a correction factor (abstract, Fig. 16-28, ¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing. ¶ 93, 128-152, 116). 
apply the constrained correction factor the first portion of the market observation data to correct the misclassification error (¶ 32, To compensate for incorrect attribution due to incorrect prediction of a user during computing activity, example methods and apparatus described in conjunction with FIGS. 16-28 determine adjustment factor(s) for data determined using database providers (e.g., information determined as described in conjunction with FIGS. 1-15). Some panelists ("traditional panelists") are willing to provide their demographic information to a measurement entity and/or allow collection of more detailed information about their computer activity. For example, some traditional panelists allow panelist meter software to be installed on their computer to track detailed activity of computer activity. In some examples disclosed herein, an adjustment factor (e.g., an error rate, a correction factor, compensation factor, etc.) is determined by comparing demographic information collected from panelist meter software for computing sessions with demographic information determined using a database provider for the same computing sessions. In other words, demographic information for a computing session is determined using two different techniques (e.g., prompting a user to identify themselves using panelist metering software and determining an identify of the user using a database provider) and the demographic information for the two techniques is compared to determine the adjustment factor. The example adjustment factor can then be applied to other computing sessions (e.g., demographic information for all computing sessions (or a subset) determined using the database provider). In some examples, the comparison and determination of the adjustment factor is determined for all traditional panelists to more accurately determine the adjustment factor. An adjustment factor may be determined for each media provider, for each group of media providers, for the entire universe of media providers, and/or any combination of the foregoing.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a correction factor, as taught/suggested by Srivastava. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to analyzing customer behavior. One of ordinary skill in the art would have recognized that applying the known technique of Srivastava would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Srivastava to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such error features into similar systems. Further, applying a correction factor would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the comparison and correction of data and allow a fuller picture of the customer information. 

McCauley does not specifically teach determine a correction factor. 

However, Lundahl teaches determine a correction factor to be applied to the first portion of the market observation data (col. 5, line 5 – col. 6, line 55, RMSEC refers to the root mean square error of calibration, where Y.sub.est is the estimated Y of calibration (i.e., a prediction model that is applied to the data with which the model was created, as will be described more fully below)…Partial least squares ("PLS") is a bilinear method relating two matrices, X and Y. The output of PLS is a scores matrix T, a weight matrix W (not to be confused with the weight matrix for neural networks), X and Y loadings matrices (P and Q respectively), and a regression matrix, B=W(P'W).sup.-1 Q'. If Y is the dependent matrix and X the independent matrix, the following relationships exist: X=TP'+error, Y=TQ'+error, and Y=XB+error. The number of columns in the T, P, Q and W matrices is called the number of principal components. Various methods, such as leave-k-out cross-validation, can be used to determine the optimal number of principal components. It is often instructive in PCA and PLS models to determine a measure of "fit." One indicator of this is called explained variance. For example, given a PCA model of an n.times.p matrix X, A is the number of principal components in the model, with T.sub.A and P.sub.A the respective scores and loadings matrices. In this regard, T.sub.A and P.sub.A each have A columns. Assuming, for purposes of simplicity and clarity, that X is centered, then E.sub.A =X-T.sub.A P.sub.A ' is the model error. If EV.sub.A is the explained variance of the model with A principal components, then ##EQU1##, col. 37, line 5 - col. 42, Now, let mopt_u be the optimal number of point-wise models to combine. Since this reduction or smoothing approach can be performed over a range of different partition numbers, u, let uopt be an optimal partitioning in terms of giving the lowest prediction error when the model is applied to A to predict B. line 11, col. 21, line 36 – col. 35, line 7, Fig. 11, 6, 8).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform a correction factor, as taught/suggested by Lundahl. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data related to user classifiers. One of ordinary skill in the art would have recognized that applying the known technique of Lundahl would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lundahl to the teachings of McCauley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate  would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the ability to correct or modify incorrect or misclassified data.

McCauley teaches duplicate records may be deleted, while missing or erroneous records may be replaced by a prototypical record or deleted altogether (¶ 155). McCauley doesn’t specifically teach a misclassification error in the market observation data without deleting without deleting data in the first portion of the market observation data. 

However, Chapman teaches correcting an error in the data without deleting without deleting data in the first portion of the data (pg. 18, It is important that the original data as recorded by the collector, or even inserted later by curators, etc., not be lost in the editing and data cleaning process. Changes to the database made during the data cleaning process should be added as additional information, with the original information also maintained. Once information has been deleted, it is difficult or even impossible to recover. This can be particularly important with collector and location information. What appears to a later curator as an error may not be an actual error. Changes from one location name to another (e.g. from Czechoslovakia to the Czech Republic, for example), changes not just the name, but also the circumscription. It may be important later, to know what was originally written and not just have the “corrected” version. See also comments under Archiving).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify McCauley to include/perform correcting an error in the data without deleting without deleting data, as taught/suggested by Chapman. This known technique is applicable to the system of McCauley as they both share characteristics and capabilities, namely, they are directed to using and applying data 

The combination of McCauley, Srivastava, Lundahl, and Chapman teaches all the limitations of the claims. 

Additional pertinent prior art references include Samson et al. (US 20070198573 A1) which discloses data classification methods and apparatus for use in fusing multiple databases into a single database and Neal et al. (US 7523047 B1) which discloses  creating a sales model, and a cost model. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683